News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: PreMD Inc. - FDA Upholds Previous NSE Decision TORONTO, Aug. 18 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD - News; Amex: PME - News) today announced that the U.S. Food and Drug Administration ("FDA") has upheld their decision regarding the company's not substantially equivalent (NSE) letter it received in January 2008 in connection with its pre-market submission to expand the indication for use of its FDA cleared skin cholesterol test. In the ruling, the FDA maintained that there are fundamental defects in both the study design and data analysis. Throughout 2004 and 2005 PreMD sought and received guidance from the FDA regarding the clinical trial design and data required for an expanded indication for use of the PREVU(x) Point-of-Care (POC) skin cholesterol test.
